


Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


                THIS AGREEMENT was originally made as of September 1, 2008
between Mr. Cary Dunston (the “Employee”) and American Woodmark Corporation, a
Virginia corporation (the “Company”) and was amended and restated by the
Employee and the Company as of May 31, 2013, is now hereby amended and restated
by the Employee and the Company as of September 7, 2015 (the “Amended and
Restated Effective Date”).
                WHEREAS, the Company and the Employee each desire to amend and
restate the Agreement to address certain matters, and have the power to do so.
                NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:
                 1.    Employment.    The Company hereby employs the Employee
and the Employee hereby accepts employment upon and agrees to the terms and
conditions set forth herein.
                 2.    Term.    The term of employment under this Agreement, as
amended and restated herein (the “Term”), shall commence upon the execution of
this Agreement and end on December 31, 2015; provided, however, that beginning
on January 1, 2016, and each January 1 thereafter, the Term of this Agreement
shall automatically be extended for one additional calendar year unless, on or
before November 1 of the preceding calendar year, either party gives notice that
employment under this Agreement will not be so extended; and further provided
that if a Change of Control (as defined below) occurs during the original or
extended Term of this Agreement, this Agreement shall continue in effect for a
period of 24 months beyond the month in which the Change of Control occurred.
                Notwithstanding the foregoing, this Agreement shall terminate
immediately upon the Employee’s death, disability, retirement or voluntary
resignation, as provided in Section 7(c).
               3.   Compensation.
                         (a)     Salary.   During the Employee’s employment
hereunder, the Company shall pay the Employee for all services rendered by the
Employee a base salary at an annual rate of at least $550,000, with upward
annual adjustments as the Board of Directors of the Company (the “Board”) or the
Compensation Committee of the Board (the “Committee”) may approve from time to
time. Such salary shall be payable to the Employee in accordance with the
Company’s usual payroll practices for salaried employees.
                         (b)     Annual Cash Bonus.   In addition to base
salary, the Employee shall be eligible to participate in the Company’s annual
incentive program with a bonus opportunity of between 0% and 150% of the
Employee’s base salary. The actual amount of such bonus for any fiscal year
shall be related to the achievement of certain performance objectives to be set
at the beginning of each fiscal year by the Committee. Nothing in this
Agreement, however, shall be construed as a guarantee of an annual payment of an
annual cash bonus. The annual bonus, if any, shall be paid to the Employee in a
single lump sum as soon as reasonably practicable following the end of the
fiscal year.
                         (c)     Other Executive Compensation Benefits.   The
Employee shall also be eligible for any other executive compensation policies,
benefits, plans, or programs as are afforded generally by the Company from time
to time to its senior personnel, including but not limited to grants of stock
options and other equity awards and participation in the American Woodmark
Corporation Pension Restoration Plan. Nothing in this Agreement, however, shall
be construed as a guarantee that the Board or the Committee will approve any
level of such benefits that are at the sole discretion of the Board or the
Committee.
                         (d)     Other Salaried Benefits.   The Employee shall
also be eligible for any employee benefit plans, policies, or programs as are
generally available from time to time to other salaried employees of the
Company.
                 4.    Duties.    The Employee shall in general supervise and
control all of the business and affairs of the Company and in general shall
faithfully and to the best of his ability perform all duties incident to the
offices of




--------------------------------------------------------------------------------




President and Chief Executive Officer of the Company and such other duties and
responsibilities as may be reasonably assigned by the Board.
                 5.   Extent of Services.    During the Employee’s employment
hereunder, the Company expects and the Employee agrees that the Employee shall
devote sufficient time, attention and energy to the business of the Company so
as to adequately fulfill his assigned duties and responsibilities. Furthermore,
the Company and the Employee agree that the business of the Company shall take
reasonable priority over any other active business engaged in by the Employee.
               6.   Restrictive Covenants.
                         (a)     Non-competition Restriction.   Except with the
prior written consent of the Company, the Employee shall not, either during his
employment hereunder or for the period of time after termination of his
employment hereunder during which the Employee accepts severance payments
pursuant to Section 7(b) (if applicable), directly or indirectly manage,
operate, control, be employed by, participate in, consult with, render services
to, or be connected in any manner with the management, operation, ownership or
control of any business or venture in competition in the United States with the
business of the Company. For purposes of this Section 6(a), a business or
venture shall be deemed to be in competition with the business of the Company if
that business or venture or any of its affiliates manufactures, distributes, or
otherwise engages in the design, sale, or transportation of cabinets for
residential use, including but not limited to, such cabinet products intended
for primary use in the kitchen or bathroom. Nothing in this Section 6(a),
however, shall prohibit the Employee from owning securities of the Company or
from owning as an inactive investor up to 5% of the outstanding voting
securities of any issuer that is listed on the New York Stock Exchange, American
Stock Exchange or NASDAQ Stock Market or any of their respective successors. If
the Employee directly or indirectly manages, operates, controls, is employed by,
participates in, consults with, renders services to, or is connected in any
manner with the management, operation, ownership or control of any business or
venture that is in competition in the United States with the business of the
Company, the Company shall be entitled to immediately terminate any and all
severance payments being made to Employee pursuant to Section 7(b), if any, and
any other benefits to which the Employee would otherwise be entitled under this
Agreement.
                         (b)     Non-solicitation Agreement.   Except with the
prior written consent of the Company, the Employee shall not directly or
indirectly seek to employ, entice away or in any other manner persuade or
attempt to persuade any person employed by the Company or any of its
subsidiaries to leave the employ of any of them. Notwithstanding the foregoing,
if any person employed by the Company or any of its subsidiaries who is not an
officer, vice president, regional sales manager or operations manager of the
Company or its subsidiaries actively seeks out the Employee and initiates
contact with the Employee for purposes of obtaining employment with the Employee
at the Employee’s then place of business, such action shall not constitute a
violation of this provision. The provisions of this Section 6(b) shall remain in
full force and effect for a period of 18 months after the end of the Term.
                         (c)     Confidential Information.   The Employee
further agrees to keep confidential, and not to use for his personal benefit or
for any other person’s benefit, any and all proprietary information received by
the Employee relating to inventions, products, production methods, financial
matters, sources of supply, markets, marketing methods and customers of the
Company in existence on the date hereof or developed by or for the Company
during the Term. This Section 6(c) shall remain in full force and effect after
the Term without limit in point of time, but shall cease to apply to information
that legitimately comes into the public domain.
                         (d)     Specific Enforcement.   It is agreed and
understood by the parties hereto that, in view of the nature of the business of
the Company, the restrictions in Sections 6(a), (b) and (c) above are reasonable
and necessary to protect the legitimate interests of the Company, monetary
damages alone are not an adequate remedy for any breach of such provisions, and
any violation thereof would result in irreparable injuries to the Company. The
Employee therefore acknowledges that, in the event of his violation of any of
such restrictions, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled.
                         (e)     Extension.   If Employee breaches Section 6(a)
above, the duration of the period identified shall be computed from the date he
resumes compliance with the covenant or from the date Employer is granted




--------------------------------------------------------------------------------




injunctive or other equitable relief by a court of competent jurisdiction
enforcing the covenant, whichever shall first occur, reduced by the number of
days Employee was not in breach of the covenant after termination of employment,
or any delay in filing suit, whichever is greater.
               7.   Termination of Employment and Severance Payments.
                         (a)     Termination by the Company for Cause.   During
the Term, the Company may terminate the Employee’s employment under this
Agreement at any time for Cause (as hereinafter defined) upon written notice
specifying the Cause and the date of termination. Payments under this Agreement
shall cease as of the date of termination for Cause. For purposes of this
Agreement, “Cause” means neglect of duty which is not corrected after 90 days’
written notice thereof; misconduct, malfeasance, fraud, or dishonesty which
materially and adversely affects the Company or its reputation in the industry;
or the conviction for, or the entering of a plea of nolo contendere to a felony
or a crime involving moral turpitude.
                         (b)     Termination by the Company without Cause or
Decision by the Company to not Extend the Term.   
(i)    During the Term, the Company may terminate the Employee’s employment
under this Agreement at any time for any reason other than Cause upon written
notice specifying the date of termination. If on an effective date that is
during the Term, the Company terminates the Employee’s employment for reasons
other than Cause (which includes but is not limited to termination by the
Company for what the Company believes to be Cause when it is ultimately
determined that the Employee was terminated without Cause) or the Company
notifies the Employee in accordance with Section 2 that it has decided not to
extend the Term of the Agreement, then the Company shall pay to the Employee for
a period of 24 months severance payments equal in total to 2.00 times the sum of
(1) the Employee’s annual base salary in effect on the effective date of the
termination of the Employee’s employment or, if greater, the Employee’s largest
annual base salary rate in effect during the Term of this Agreement, plus (2) an
amount equal to 90% times the base salary as determined in Section 7(b)(i)(1) of
this Agreement. Subject to payment timing requirements of subsection (f) below
which may cause a delay in payments for the Employee, severance payments shall
be made every two weeks for the 24 month period in accordance with the Company’s
usual payroll practices for salaried employees beginning with the payroll period
immediately following the Employee’s termination of employment. Notwithstanding
the foregoing, if the Company terminates the Employee’s employment for reasons
other than for Cause, or the Company notifies the Employee in accordance with
Section 2 that it has decided not to extend the Term of the Agreement and such
termination date or last day of the Term of the Agreement is within two years
after a Change of Control, then the Employee shall receive the severance benefit
under Section 7(e) rather than and in lieu of any amounts payable under this
Section 7(b). The severance benefit payable pursuant to the preceding sentence
shall be paid at the time and form set forth in Section 7(e).
(ii)    In addition, if the Company terminates the Employee’s employment for
reasons other than for Cause, or the Company notifies the Employee in accordance
with Section 2 that it has decided not to extend the Term of the Agreement, and
if a Change of Control (as defined in Section 7(d) below) occurs within three
months after the date of such termination or last day of the Term of the
Agreement, then, in addition to the severance benefits under Section 7(b)(i),
the Employee shall receive a severance payment equal to the excess of (1) the
total amount of the severance benefits that would have been payable to the
Employee under Section 7(e) had his employment been terminated on or after the
date of the Change of Control, over (2) the total amount of the severance
benefits payable under Section 7(b)(i) (such excess amount, the “Additional
Severance Benefit”). Subject to the payment timing requirements of Section 7(f),
the Additional Severance Benefit shall be payable in a lump sum within ten
business days following the date of the Change of Control. For avoidance of
doubt, the severance benefits under Section 7(b)(i) shall continue to be payable
at the same time and in the same form as otherwise provided in Section 7(b)(i)
without regard to the occurrence of the Change of Control.
                         (c)     Termination in Event of Death, Disability,
Retirement or Voluntary Resignation by the Employee.   If the Employee dies,
becomes disabled, or retires during the Term, or if the Employee voluntarily
terminates his employment during the Term under circumstances to which Section
7(d) does not apply, his employment under this Agreement shall terminate
immediately and payment of his base salary hereunder shall cease as of the date
of termination; provided, however, that the Company shall remain liable for
payment of any compensation owing but not paid as of the date of termination for
services rendered before termination of




--------------------------------------------------------------------------------




employment. For purposes of this Agreement, the Employee shall be deemed to be
disabled if the Employee (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.
                         (d)     Termination on Change of Control.   By
delivering 15 days’ written notice to the Company, the Employee may terminate
his employment under this Agreement for “Good Reason” (as defined in Section
7(h) below) at any time within two years after a Change of Control. For purposes
of this Agreement, “Change of Control” means an event described in (i), (ii),
(iii), or (iv), subject to the requirements of (v) and (vi):  
(i)     The acquisition by a Group of Beneficial Ownership of 30% or more of the
Stock or the Voting Power of the Company, but excluding for this purpose: (A)
any acquisition of Stock by the Company (or a subsidiary), or an employee
benefit plan of the Company; (B) any acquisition of Stock by management
employees of the Company; or (C) the ownership of Stock by a Group that owns 30%
or more of the Stock or Voting Power of the Company on the original date of this
Agreement; provided, however, that the acquisition of additional Stock by any
such Group other than management employees in an amount greater than 5% of the
then outstanding Stock shall not be excluded and shall constitute a Change of
Control.
(ii)     Individuals who constitute the Board of Directors of the Company on the
original date of this Agreement (the “Incumbent Board”) cease to constitute at
least a majority of the Board of Directors of the Company, provided that any
individual who becomes a director of the Company subsequent to the original date
of this Agreement, whose election, or nomination for election by the Company’s
shareholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened election contest,
as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”), or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall not be deemed a member of the Incumbent Board.
(iii)     A reorganization, merger or consolidation, in each case, in which the
owners of 100% of the Stock or Voting Power of the Company do not, immediately
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of the outstanding shares of common stock
or Voting Power of the corporation or other entity resulting from such
reorganization, merger or consolidation.
(iv)     A complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.
(v)     For purposes of this Agreement, “Group” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Act; “Beneficial
Ownership” has the meaning in Rule 13d-3 promulgated under the Act; “Stock”
means the then outstanding shares of common stock of the Company; and “Voting
Power” means the combined voting power of the outstanding voting securities
entitled to vote generally in the election of directors.
(vi)     Notwithstanding anything in this paragraph (d) to the contrary, a
“Change of Control” shall not have occurred under this Agreement unless the
event also meets the requirements of a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of assets of a corporation” under Treasury Regulation 1.409A-3(i)(5).
                         (e)     Severance Payments.   If the Employee
terminates his employment for “Good Reason” within two years after a Change of
Control pursuant to Section 7(d), or if the Company terminates the Employee’s
employment for any reason other than Cause (as defined in Section 7(a)) within
two years after a Change of Control, the Employee shall be entitled to a
severance payment under this Section 7(e) in an amount equal to 2.99 times the
sum of (i) the Employee’s annual base salary in effect at the termination of
employment or, if greater, the




--------------------------------------------------------------------------------




Employee’s largest annual base salary rate in effect during the Term of this
Agreement, plus (ii) an amount equal to 90% of the base salary determined in
Section 7(e)(i) of this Agreement. Subject to payment timing requirements of
subsection (f) below which may cause a delay in the payments to the Employee,
this severance payment shall be made to the Employee in a single lump sum within
10 business days of the date of the Employee’s termination of employment.
Notwithstanding the preceding sentence, the Employee may elect, in the
Employee’s sole discretion, to waive the Employee’s right to receive, and
release the Company from payment of, any amounts otherwise payable to Employee
hereunder, in order to avoid application of the excise tax provisions of Code
Section 4999 (as well as any successor or similar sections thereof), if the
total net after-tax amount payable to Employee hereunder after such waiver and
release would exceed the total net after-tax amount payable to Employee after
application of said excise tax.
                         (f)     Payment Timing.    The parties anticipate that
the Employee will be a “specified employee” as defined in Section 409A of the
Code at a termination. The determination of whether the Employee is a specified
employee shall be determined under the policy established by the Company. In the
event that the Employee is a specified employee at the termination and the
termination is described in clause (b), (c) or (e), any amount due or payable
other than on account of death or disability under paragraphs (b), (c) or (e)
within the six months after the termination shall be paid in a lump sum payment
on the first business day that is more than six months after the termination.
(g)     Separation from Service.   Notwithstanding anything in this Agreement to
the contrary, the Employee’s employment shall be deemed to have terminated if,
and only if, such termination constitutes a “separation from service” within the
meaning of Section 409A of the Code.
(h)    Good Reason.
For purposes of this Section 7, the term “Good Reason” means a change in
circumstances described in (1), (2), (3), (4) or (5):
(1)
The Employee’s base salary is reduced,

(2)
The Employee is not in good faith considered for a bonus as described in Section
3(b) of the Agreement;

(3)
The Employee is not in good faith considered for other executive compensation
benefits as described in Section 3(c) of the Agreement;

(4)
The Employee’s place of employment is relocated to a location further than 50
miles from Employee’s current place of employment, or

(5)
The Employee’s working conditions or management responsibilities are
substantially diminished (other than on account of the Employee’s disability, as
defined in Section 7(c) of the Agreement);



provided, however, that if the Employee consents in writing to a change in
circumstance, “Good Reason” as defined above, will not include the change in
circumstance to which the Employee has consented.


                 8.   Vacation.    During the Term, the Employee shall be
entitled to a vacation in each calendar year in accordance with the Company’s
policy; during this vacation, his compensation shall be paid in full.
                 9.   Insurance.    In accordance with Section 3(d), while he is
employed by the Company, the Employee and his eligible dependents as insureds
shall be eligible to be covered under existing insurance policies on the same
terms and conditions as offered to all full-time salaried employees. In
accordance with Company policy, coverage under the Company’s insurance policies
terminates on the date that employment terminates. If the Company terminates the
Employee’s employment during the Term of this Agreement for any reason except
Cause, or if the Employee terminates his employment within two years following a
Change of Control as contemplated by Section 7(d), the Company shall reimburse
the Employee for the required COBRA premiums, to the extent the Company
subsidizes the group medical plan premium for active salaried employees, for a
period not to exceed 18 months so long as the Employee is not eligible for
coverage under any other group medical plan. If the Employee becomes eligible
for coverage under another group medical plan, the Company shall cease
reimbursement for COBRA premiums on the date the Employee first becomes eligible
for coverage under the other plan. Nothing in this Section 9 shall be
interpreted to prohibit the Company from changing or terminating any benefit
package or program




--------------------------------------------------------------------------------




at any time and from time to time so long as the benefits hereunder, considered
in the aggregate, are comparable at any given time to the benefits provided to
similarly situated employees of the Company at that time.
                  10.   Notice.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be effective upon the
mailing thereof by registered or certified mail, postage prepaid, and addressed
as set forth below:
a.
If to the Company:



C. Scott Culbreth
Senior Vice President and Chief Financial Officer
American Woodmark Corporation
3102 Shawnee Drive
Winchester, VA 22601


b.
If to the Employee:



Mr. Cary Dunston
124 Cora Lane
Stephens City, VA 22655
Any party may change the address to which notices are to be sent by giving the
other party written notice in the manner herein set forth.
                 11.   Waiver of Breach.    Waiver by either party of a breach
of any provision of this Agreement by the other shall not operate as a waiver of
any subsequent breach by such other party.
                 12.   Entire Agreement.    This Agreement contains the entire
agreement of the parties in this matter and supersedes any other agreement, oral
or written, concerning the employment or compensation of the Employee by the
Company. It may be changed only by an agreement in writing signed by both
parties hereto.
                 13.   409A Compliance.   The parties intend that this Agreement
be administered in compliance with Section 409A of the Code and the regulations
thereunder.
                 14.   Governing Law.   This Agreement shall be governed by the
laws of the Commonwealth of Virginia, without regard to its choice of law
provisions.
                 15.   Benefit.   This Agreement shall inure to the benefit of,
and shall be binding upon, and shall be enforceable by and against the Company,
its successors and assigns, and the Employee, his heirs, beneficiaries and legal
representatives.
                  16.   Invalid Provisions.   It is not the intention of either
party to this Agreement to violate any public policy, or any statutory or common
law. If any sentence, paragraph, clause or combination of the same in this
Agreement is in violation of the law of any State where applicable, such
sentence, paragraph, clause or combination of the same shall be void in the
jurisdictions where it is unlawful, and the remainder of the Agreement shall
remain binding on the Parties. However, the Parties agree, and it is their
desire that a court should substitute for each such illegal, invalid or
unenforceable covenant a reasonable and judicially-enforceable limitation in its
place, and that as so modified the covenant shall be as fully enforceable as if
set forth herein by the Parties themselves in the modified form.
[SIGNATURE PAGE FOLLOWS]                




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the Amended and Restated Effective Date.


AMERICAN WOODMARK CORPORATION
By:
/s/M. Scott Culbreth
 
Mr. M. Scott Culbreth
 
Senior Vice President and Chief Financial Officer

    
EMPLOYEE:
By:
/s/S. Cary Dunston
 
Mr. Cary Dunston
 
 



                        






